
	
		III
		110th CONGRESS
		2d Session
		S. RES. 491
		IN THE SENATE OF THE UNITED STATES
		
			March 31 (legislative
			 day, March 13), 2008
			Mr. Vitter submitted the
			 following resolution; which was referred to the
			 Committee on Environment and Public
			 Works
		
		RESOLUTION
		Recognizing the need and importance of
		  providing additional Federal funds for the Secretary of the Army to carry out
		  hurricane, coastal, and flood protection and hurricane and flood damage
		  reduction activities and related features in the State of
		  Louisiana.
	
	
		Whereas the restoration of the infrastructure, hurricane,
			 flood protection, ecosystem, and habitat of the State of Louisiana is critical
			 to the United States economy because—
			(1)Louisiana is the
			 key to United States energy security, providing nearly 30 percent of the energy
			 required to power the United States economy;
			(2)Louisiana
			 provides more than 25 percent of the seafood consumed in the United
			 States;
			(3)Louisiana
			 provides the largest port system in the world (having 5 of 15 ports with the
			 most total tonnage of all ports in the United States); and
			(4)more than 36
			 States depend on maritime commerce on waterways in Louisiana to receive goods
			 and services;
			Whereas, in 2005, Hurricanes Katrina and Rita devastated
			 Louisiana, causing the death of more than 1,400, the loss of 217 square miles
			 of coastal land and wetlands, and destroyed the integrity and performance of
			 the hurricane protection system;
		Whereas in Louisiana Hurricanes Katrina and Rita initially
			 caused the evacuation and displacement of 1,300,000 residents of Louisiana,
			 destroyed more than 200,000 homes, 40 schools, and 10 hospitals, damaged 835
			 schools, flooded more than 16,000 businesses, caused the loss of 179,000 jobs,
			 and resulted in property losses of more than $100,000,000,000 in the
			 State;
		Whereas Louisiana had a reduction in gross State product
			 of $7,400,000,000 during the period beginning on the date of occurrence of
			 Hurricane Katrina and ending on June 30, 2006;
		Whereas Federal funds are needed, in addition to the
			 fiscal year 2009 budget request of the President, to reduce the risk to the
			 greater New Orleans, Louisiana, area from storm surges to provide at least an
			 updated 100-year protection standard and address associated flood protection
			 needs to meet the President's commitment to complete the Corps of Engineers
			 work necessary for the updated 100-year protection standard for the greater New
			 Orleans area by the 2011 hurricane season;
		Whereas, in accordance with section 7012(c) of the Water
			 Resources Development Act of 2007 (121 Stat. 1279), the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Environment and Public Works of the Senate may adopt a resolution
			 to allow for appropriation of additional Federal funds that exceed 25 percent
			 of the authorized level for the activities identified in subsection (a) of that
			 section;
		Whereas, the historic cost share for current and future
			 work for the Southeast Louisiana Project is 75 percent Federal and 25 percent
			 non-Federal, in accordance with section 533(d) of the Water Resources
			 Development Act of 1996 (110 Stat. 3775), as reconfirmed by Congress in
			 subsequent supplemental legislation related to the 2005 hurricanes; and
		Whereas, the historic cost share for the Lake
			 Pontchartrain and Vicinity project is 70 percent Federal and 30 percent
			 non-Federal, in accordance with section 204 of the Flood Control Act of 1965
			 (79 Stat. 1077), as reconfirmed by Congress in subsequent supplemental
			 legislation: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 urgency for Congress to approve additional Federal funds required by the Corps
			 of Engineers by October 1, 2008, to complete hurricane, coastal, and flood
			 protection and hurricane and flood damage reduction activities and related
			 features to meet the President's commitment to complete the Corps of Engineers
			 work necessary for the updated 100-year protection standard for the greater New
			 Orleans area by the 2011 hurricane season; and
			(2)finds that, given
			 the significance and consequences of the 2005 Hurricanes Katrina and Rita, the
			 additional Federal funds to reduce the risk to the greater New Orleans,
			 Louisiana, area from storm surges and to provide at least an updated 100-year
			 protection standard and address associated flood protection needs shall be
			 carried out at full Federal expense.
			
